DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 12/30/2020, overcomes the examiner’s rejection.  He allows claims 1-2, 5-7 and 10-12 and cancels claims 3-4 and 8-9.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.



3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method of receiving a demodulation reference signal (DMRS) by a user equipment (UE) in a wireless communication system comprising receiving a synchronization signal/physical broadcast channel (SS/PBCH) block; 
acquiring, from a PBCH included in the SS/PBCH block, information regarding that is related to system information block (SIB) for remaining minimum system information (RMSI); 
receiving a physical downlink control channel (PDCCH) through the CORESET related to the SIB for the RMSI; and 
receiving a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and a DMRS for the PDSCH, 
wherein, based on the PDCCH being addressed to a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is a lowest-numbered subcarrier of a resource block (RB) having a lowest number among RBs included in the CORESET related to the SIB for the RMSI, and 
a common search space [[#0 ]]of the CORESET related to the SIB for the RMSI, wherein the common search space is configured based on the PBCH included in the SS/PBCH block.

5.  Note that prior art Nam, Nam #2, Ekpenyong and 3GPP TSG RAN WG1 Meeting #92bis, which were applied in the FINAL Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 20190357092  RANDOM ACCESS SKIP CONFIGURATION

US 20190158205  USER EQUIPMENTS, BASE STATIONS AND METHODS

US 20190222357  METHOD AND APPARATUS FOR PROVIDING CONTROL RESOURCE SET CONFIGURATION IN A WIRELESS COMMUNICATION SYSTEM

US 20190342907  METHOD AND APPARATUS FOR DOWNLINK CONTROL INFORMATION (DCI) CONTENT PROCESSING CONSIDERING ACTIVE DOWNLINK (DL) BANDWIDTH PART (BWP) CHANGE IN A WIRELESS COMMUNICATION SYSTEM

US 20200053670  IDENTIFYING SYNCHRONIZATION SIGNAL/PHYSICAL BROADCAST CHANNEL BLOCK OCCASIONS

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414